DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendments filed on 7/14/2022 from which Claims 1-10 are pending, where Claims 7-10 are withdrawn, and where Claim 1 is amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/14/2022. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   
  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
  
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-6, Claim 1 recites “(B) an organopolysiloxane that is liquid at 25°C, including in a molecule of the organopolysiloxane (B) at least two silicon atom-bonded groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-, wherein R3, R4, X "a" "m" and "n" are the same as described above . . .”  As above "m" is an integer of 0 to 10, and "n" is 0 or 1.    
The application as filed describes as represented by U.S. 2021/0079259, hereinafter “Pub”, the U.S. published patent application of the pending application, at ¶s 0013, and 0030 and original claim 1 that a silicon atom-bonded group is X(3-a)R3aSiO- . and  The general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4- is described as groups.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " organopolysiloxane (B) at least two silicon atom-bonded groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-” but rather a genus of organopolysiloxane (B) including groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4- .  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because at least two silicon atom-bonded groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4- is not described and the application does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4- being a silicon atom-bonded group of which there are at least two and this is even with both m and n equal to zero, where the formula becomes X(3-a)R3aSi-R4.  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘organopolysiloxane (B) at least two silicon atom-bonded groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-” in the application as filed."  
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-6, Claim 1 recites “(B) an organopolysiloxane that is liquid at 25°C, including in a molecule of the organopolysiloxane (B) at least two silicon atom-bonded groups represented by the general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-, wherein R3, R4, X "a" "m" and "n" are the same as described above . . .”  As above "m" is an integer of 0 to 10, and "n" is 0 or 1.  This recitation is unclear and confusing because the Pub describes at ¶s 0013, and 0030 and original claim 1 that a silicon atom-bonded group is X(3-a)R3aSiO- .  Even with both m and n equal to zero where the formula becomes X(3-a)R3aSi-R4, where R3s are the same or different unsubstituted or halogen-substituted monovalent hydrocarbon groups having 1 to 12 carbon atoms and no aliphatic unsaturated bond, R4s are the same or different alkylene groups having 2 to 12 carbon atoms, and X is a hydrolyzable group, there is no general formula: X(3-a)R3aSiO- in general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-327115, Sakamoto et al evidenced by U.S. 5,079,311, Colas (hereinafter “Colas”) in view of U.S. 5,302,671, Cifuentes et al (hereinafter “Cifuentes”) or U.S. 5561203, Strong et al. (hereinafter “Strong”), an equivalent of JP 8-48963.   
Applicant provided a copy of an English machine translation of JP 2002-327115, which will be referenced for disclosures and referred to as “Sakamoto”.    
Regarding Claims 1-6, Sakamoto discloses in the entire document particularly in the abstract, claims 1, 2, and paragraphs [0001], [0002], [0008]-[0033] a "room temperature-curable organopolysiloxane composition for a coating material is characterized by containing: (A) 100 parts by weight of an organopolysiloxane composed substantially of R3SiO1/2 units, R2SiO2/2 units, RSiO3/2 units ( in the formulae, the R moieties each independently denote an unsubstituted or substituted monovalent hydrocarbon group having 1-6 carbon atoms {reading on “i)” of pending Claim 1}) and SiO4/2 units, with the molar ratio of R3SiO1/2 units relative to SiO4/2 units being 0.6-1.2, the molar ratio of R2SiO2/2 units and RSiO3/2 units relative to SiO4/2 units being 0-1.0, and the silanol group content being less than 1. 5 wt%; (B) 1-200 parts by weight of an organopolysiloxane having a molecular terminal capped by a silyl group having at least one type of functional group selected from the group consisting of a hydroxyl group, an alkoxy group, an alkenyloxy group, an iminoxygroup, an acyloxy group, an aminoxy group and an amino group, (C) at least one type of compound selected from the group consisting of a silane compound having an average of two or more silicon atom-bonded hydrolyzable groups per molecule, and a partial hydrolytic condensation product thereof, at a quantity of 0.1-30 parts by weight relative to a total of 100 parts by weight of the component (A) and component (B), and (D) an effective quantity of a condensation catalyst" (claim 1), and the components (A) to (D) respectively correspond to the components (A) to (D) in claim 1 of the present application. In particular, Sakamoto discloses using methyltris(methylethylketoxime)silane or vinyltris(methylethylketoxime) silane or ketoxyimesilanes or methyltrimethoxysilane, or the like, as the component (C) (paragraph [0018]) {reading on pending Claims 2, 3, 4 and 5}.  Sakamoto discloses at ¶s 0033 that the room-temperature curable organopolysiloxane composition is easy to handle, has low water vapor permeability after curing, and has good physical properties.  The composition is useful as an insulation, dust protection, moisture barrier.  
In addition, Sakamoto teaches in the abstract and claim 1 that the molar ratio of R3SiO1/2 units relative to SiO4/2 units is 0.6 to 1.2 which lies within the range of pending Claim 1 from 0.5 to 1.2.  From such a molar ratio, Colas evidences at Col 1., lines 40-42, that, where R is methyl, when the M:Q ratio (R3SiO1/2 units relative to SiO4/2 units) drops below 1:1 the resins are solid at ambient temperature.  Therefore component (A) of Sakamoto has a majority of the molar ratio 0.4 below 1 and 0.2 above 1 for a solid at ambient temperature.  
From Claim 2 and ¶s 0014-0016 component (B) of Sakamoto has the general formula (1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  In the formula, X independently represents a hydroxy group, an alkoxy group {reading on hydrolyzable group of the pending claims}, an alkenyloxy group, an iminooxy group, an acyloxy group, an aminoxy group, or an amino group.  Such a composition has R1 independently representing an unsubstituted or substituted divalent hydrocarbon group having from 1 to 10 carbon atoms, such as methyl, ethyl, propyl or butyl groups i.e. the latter three with more than 2 carbon atoms, a is an integer of from 1 to 1, and is an integer of from 10 to 3.  Given that Applicants general formula: X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4-, wherein R3, R4, X "a" "m" and "n" are the same as described above . . ., where as above has "m" is an integer of 0 to 10, and "n" is 0 or 1 so that both m and n can be zero, then with both m and n equal to zero the formula becomes X(3-a)R3aSi-R4 -.  In this formula R3s are the same or different unsubstituted or halogen-substituted monovalent hydrocarbon groups having 1 to 12 carbon atoms and no aliphatic unsaturated bond, R4s are the same or different alkylene groups having 2 to 12 carbon atoms, and X is a hydrolyzable group.  However with at least two such groups of X(3-a)R3aSi-R4 – the component (B) of Applicants pending Claim would not be an organopolysiloxane but would need another end grouping like X(3-a)R3a Si for a dimethylpolysiloxane polymer having a molecular chain terminal blocked with a alkoxy or hydroxysilyl group or an organosilane like component (C) of Sakamoto.  However with at least 2 silicon atom-bonded groups of X(3-a)R3aSiO – described in Applicants specification as a silicon atom-bonded group such component (B) would be an organopolysiloxane with polysiloxane linkage of Si-O-Si like that of Sakamoto of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 with n=3 to 10 is an organopolysiloxane with 2 X(3-a)R3aSiO – groups reading on applicants pending claims as having at least 2 silicon-atom-bonded groups as dimethylpolysiloxane polymer having a molecular chain terminal blocked with alkoxysilyl or hydroxysilyl group.  Additionally Sakamoto divulges at ¶ 0018 that component (C) is a silane compound having at least 2 hydrolyzable groups bonded to a silicon atom and having an average of at least 1 hydrolyzable groups, and a part thereof.  This is at least 1 kinds of compounds selected from the group consisting of water decomposition condensates. As the component (C), for example alkoxysilanes and a hydrolytic condensation product of 1 or 2 or more of these can be used for an organosiloxane with groups of X(3-a)R3aSi-R4 with 2 or 3 hydrolyzable groups i.e. “a” as 1 or 0.   
Also from ¶ 0017 of Sakamoto component (B) is in an amount of 1 to 200 parts by weight per 100 parts by weight of component (A) which overlaps the mass ratio of component (A) and component (B) of pending claim 1 from A:B of 45:55 to 80:20.  Also from ¶ 0019 the blending quantity of component (C) of 0.1 to 30 parts by weight per 100 parts by weight of total amount of components A and B which is identical to that of pending claim 1 given weight only varies from mass by a constant of gravity.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Further from ¶ 0013 and example 1, the organosiloxane of component (A) is a known material which is obtained by co-hydrolyzing a trifunctional triorganosilane having 1 hydrolyzable groups in an organic solvent together with a 1 functional silane substituted with 4 hydrolyzable groups, and which is substantially free of volatile components and is a known material.  The organic solvent used in the co-hydrolysis reaction is preferably one capable of dissolving an organpolysiloxane as a component (A), and typical organic solvents include, for example, toluene, xylene, methylene chloride and naphtha mineral spirits.  From example 1 50 pts. wt. of dimethylpolysiloxane polymer having a molecular chain terminal blocked with a hydroxysilyl group and having a viscosity of 700 cP at 25 ° C {liquid at room temperature} as component (B) of the pending claims, and (A) CH3)3SiO1/2 (trimethylsiloxy) unit and SiO4/2 unit) as the component (A) of the pending claims in a (CH3)3SiO1/2/SiO4/2 (molar ratio) of 0.74 {i.e. less than 1:1 and a solid at room temperature}.  100 parts by weight of a resinous siloxane copolymer was dissolved in toluene so as to have a silanol group content of 1.0% by weight and a solid content of 50% by weight was uniformly stirred and mixed.   
However Sakamoto does not expressly disclose an amount of organic solvent in the range of 20 to 2,000 parts by mass to 100 parts of components (A) and (B ).  
Cifuentes as is Sakamoto and the pending claims is directed to coating composition as disclosed in the abstract and at Col. 3, lines 40-48; Col. 8, lines 11-22, 44-49 of a moisture-curable silicone composition, suitable for use as a coating or pressure-sensitive adhesive, where the composition comprising (i) a hydroxyl-functional organopolysiloxane resin comprising R3SiO1/2 siloxane units and SiO4/2 siloxane units in a molar ratio of 0.5/1 to 1.2/1 respectively, wherein R is a hydrocarbon or halogenated hydrocarbon radical: (ii) a diorganopolysiloxane polymer having at least two silicon-bonded alkoxy groups and at least one carbon-bonded amine group in its molecule, said polymer having a viscosity at 25ºC. of 20 to 100,000 centipoise.  The weight ratio of said resin to said polymer being in the range 20:80 to 80:20.  Optionally, a hydrolyzable silane in sufficient amount to provide stability is in said composition; and optionally, sufficient catalyst is included to accelerate the cure of said composition.  The reaction between the reagent MQ resin having silicon-bonded hydrogen atoms and the silane XSi(OR*)3 may be carried out in the presence of a solvent in which the silane and resin are soluble or dispersible, e.g. an aromatic solvent such as toluene.  Component (i) is a soluble, hydroxyl-functional organopolysiloxane resin comprising R3SiO1/2 siloxane units and SiO4/2 siloxane units.  By the term soluble it is meant that the organopolysiloxane can be dissolved, substantially completely, in either a hydrocarbon liquid such as benzene, toluene, xylene, heptane and the like or in a silicone liquid such as cyclic or linear polydiorganosiloxanes.  
In order to prepare the compositions which do not contain hydrolyzable silane (iii), polydiorganosiloxane (ii) is thoroughly mixed with an organic solvent solution of resin (i).  The solvent employed is preferably the one used to prepare the resin component.  If the hydrolyzable silane is to be used, it is first blended with the solution of resin (i) and then diorganopolysiloxane (ii) is mixed with this combination.  The organic solvent may then be stripped off.  
From example 1 Resin 2 (73.3 g), a 62% solution in xylene of Resin 1 with a molar ratio of M:Q of about 0.63:1, a solid, wherein the resin has been capped with trimethylsiloxy groups so as to provide a residual silicon-bonded hydroxyl content of about 0.8 weight percent was mixed with 25.5 g of Fluid A, a reaction product of 200 parts of a silanol terminated polydimethylsiloxane exhibiting a viscosity of about 0.07 Pa.s (70 cP) at 25• C and 40.6 parts of gamma-(2-aminoethylamino)propyltrimethoxysilane (95% purity). wherein the polydimethylsiloxane was slowly added to the silane with an after reaction of fluid viscosity of 78 cP, a liquid.  With Resin 2 as 62% solution in xylene the amount of xylene is 73.3 x 0.62=45.5 grams which added to the 25.5 g of Fluid A gives a total of 71 grams as weight parts.  From the 62% solution the amount of xylene is 73.3-45.5= 27.8 grams.  The weight parts of xylene based on the total weight parts of Resin 2 without xylene and Fluid A is 27.8 g/71g= 39 weight parts.  Given that Resin 2 corresponds to the solid component A and Fluid A corresponds to component B of the pending claims an amount of xylene based on 100 weight parts of component A and B would be 27.8 x 100 wt parts /71 weight parts for 38 weight parts.  Given weight parts only vary by a constant from mass parts the mass parts of xylene would be 38 which is within the range of pending Claim 1.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Sakamoto the coating composition with a room temperature curable organopolysiloxane composition of an solid organopolysiloxane component A of an M unit or R3SiO1/2 and SiO4/2 units, liquid organopolysiloxane component B with molecular chain of dimethylpolysiloxane polymer having a molecular chain terminal blocked with alkoxy or hydroxysilyl group of two silicon atom-bonded groups, a silane compound component C or hydrolysis product thereof, and a condensation catalyst component D along with organic solvent like toluene or xylene from component A, as afore-described, where from Cifuentes for a similar component (i) like Resin 1 or Resin 2 and component (ii) like Fluid A an organic solvent like toluene or xylene such an organic solvent is in the coating composition of Sakamoto in an amount of 38 mass parts of components A and B of Sakamoto motivated to have an amount of organic solvent for the solid organopolysiloxane while having the viscosity of the liquid organopolysiloxane for use as a coating on substrates as in pending Claims 1-6.  Furthermore the combination of Cifuentes with Sakamoto has a reasonable expectation of success with predictable results to one skilled in the art because both Sakamoto and Cifuentes have similar solid MQ resin and polydiorganosiloxane liquids for coating compositions.  
In the alternative Strong discloses in the claims. Col. 2 lines 19 to Col. 14 line 10 a composition comprises: (A) 40 to 70 parts of a hydrocarbon or silicone liquid soluble, capped, organopolysiloxane resin comprising: R3SiO1/2 siloxane units and SiO4/2 siloxane units, wherein R is a monovalent hydrocarbon radical having 1 to 18 carbon atoms; there being from 0.5 to 1.5 RaSiO1/2 units for every SiO4/2 unit; said resin containing less than 1.0 weight percent of silicon-bonded hydroxyl groups based on the total weight of (A) solids as determined by Si29 NMR; (B) 30 to 60 parts of a diorganopolysiloxane polymer, each terminal group thereof containing at least one silicon-bonded selected from alkoxy radicals having 1 to 4 carbon atoms, ketoxime radicals, aminoxy radicals, acetamido radicals, N-methylacetamido radicals and acetoxy radicals; said polymer having a viscosity at 25°C. of 20 to 100,000 mm2/s; wherein the amount of (A) and (B) comprises 100 parts; and (C) 1 to 30 parts per 100 parts of resin (A) solids of a silane represented by monomers of the formula 30 R34,-ySiXy or oligomeric reaction products thereof, in which R3 is selected from hydrocarbon radicals or substituted hydrocarbon radicals having 1-6 carbon atoms, X is a hydrolyzable group and y is 2 to 4.  
The compositions may be prepared by combining the organopolysiloxane resin (A) and silane (C), preferably in the presence of a solvent and thereafter adding to the mixture the diorganopolysiloxane polymer (B).  The composition may be applied from the solvent.  Catalyst (D) is then optionally added to the solvent based product.  Example 3 had 151 grams of a mixture from 325 grams of Resin 2 as 62 % solution with xylene and 9.6 grams of isobutyltrimethoxysilane and 60 grams of Fluid A like those of Cifuentes for a coating which gave in a similar way to Cifuentes xylene based on 100 parts of Resin 2 and Fluid A as component A and B, respectively of 151.5 parts by weight of xylene.  This part by weight of xylene as a part by mass is within the range of pending claim 1.    
Applicants are reminded regarding the wording of Claim 6 “adapted for coating” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Sakamoto the coating composition with a room temperature curable organopolysiloxane composition of an solid organopolysiloxane component A of an M unit or R3SiO1/2 and SiO4/2 units, liquid organopolysiloxane component B with molecular chain of dimethylpolysiloxane polymer having a molecular chain terminal blocked with alkoxy or hydroxysilyl group of two silicon atom-bonded groups, a silane compound component C or hydrolyzation product thereof, and a condensation catalyst component D along with organic solvent like toluene or xylene from component A, as afore-described, where from Strong solvent is included because Strong has a solvent for similar silicone units as that of Sakamoto motivated to have a solvent for the addition of a catalyst with and expectation of success with predicable results to one skilled in the art in the combination of Strong with Sakamoto given the similarity of components.   
Regarding Claim 6, Sakamoto evidenced by Colas in view of either Cifuentes or Strong is applied as to Claim 1 however, the recitation in the claims that - - the coating agent composition is adapted for coating a mortar or concrete structure - - is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.   It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sakamoto as modified disclose a coating agent composition as presently claimed, it is clear that the coating composition of Sakamoto as modified would be capable of performing the intended use, i.e. coating a mortar or concrete structure, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto evidenced by Colas in view of Cifuentes or Strong and further in view of U.S. 2007/0066768, Gauthier et al (hereinafter “Gauthier”).       
For Claim 6, Sakamoto in view of either Cifuentes or Strong is applied as to Claim 1, however Sakamoto as modified does not expressly disclose coating for concrete structures.     
Gauthier discloses in the title, abstract, ¶0072 and claims a silane-containing adhesion promoter composition which is advantageously employed to improve the bonding of sealants/adhesives/coatings such as moisture-curable silylated polymers on various substrates such as wet or dry concrete surfaces {reading on concrete structures}.  The adhesion-promoting composition comprising: a) at least one compound having the formula 1: R--Si(R1)3, wherein each R1 is independently selected from alkoxy or C1-C3 alkyl such as methyl, ethyl or propyl; with the proviso that at least two of the R1 groups is alkoxy, and R is alkyl having from 1 to about 20 carbon atoms or an organic moiety containing amine, epoxy, vinyl, sulfur, methacryl, acetoxy, isocyanurate, or alkyleneoxy group; and, b) at least one of an oligomeric silane or a silicone.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Sakamoto the coating composition with a room temperature curable organopolysiloxane composition of an solid organopolysiloxane component A of an M unit or R3SiO1/2 and SiO4/2 units, liquid organopolysiloxane component B with molecular chain of dimethylpolysiloxane polymer having a molecular chain terminal blocked with alkoxy or hydroxysilyl group of two silicon atom-bonded groups, a silane compound component C or hydrolyzation product thereof, and a condensation catalyst component D along with organic solvent like toluene or xylene from component A, where an organic solvent like toluene or xylene is in the coating composition of Sakamoto in an amount of 38 or 151.5 mass parts of components A and B of Sakamoto, as afore-described, where from Gauthier the room temperature {i.e. ambient temperature} curable organopolysiloxane coating composition of Sakamoto as modified is a coating for concrete surface structures like the coating of Gauthier in that both coating compositions have silane and silicone for the same purpose of ambient curing on surfaces motivated to have a an ambient temperature curable organopolysiloxane, i.e. silicone and silane coating composition for concrete surfaces as for pending Claim 6.  Furthermore the combination of Gauthier with Sakamoto as modified has a reasonable expectation of success with predictable results to one skilled in the art because both Gauthier and Sakamoto as modified have similar components of silanes and polysiloxanes or silicones for ambient application and curing with moisture in Gauthier and temperature in Sakamoto as modified of the coating.    
Response to Arguments
Applicant’s arguments with amendments filed 07/14/2022 with respect to the prior rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The prior rejections under 35 U.S.C. 112(b) have been withdrawn.   Applicant's arguments with amendments filed 07/14/2022 have been fully considered but they are not persuasive with respect to the prior rejections under 35 U.S.C. 103 as applied to the amended claims. 
Applicant argues that the organopolysiloxane of formula (1) of Sakamoto: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is different from Applicant's claimed component (B). Thus, Sakamoto fails to provide any teaching (or even a suggestion) that would have motivated one of skill of art, at the time of invention, to arrive at Applicant's specifically claimed component (B), and thus Applicant's specifically claimed coating agent composition.   
In response Applicant’s argument is conclusory in that Applicant does not indicate how the formula (1) of Sakamoto for liquid B with molecular chain of dimethylpolysiloxane polymer having a molecular chain terminal blocked with alkoxy or hydroxysilyl group of two silicon atom-bonded groups is different from the amended claim 1 formula of a silicon atom-bonded group defined in the application as X(3-a)R3aSiO – groups similar at one end of Applicants claimed B organopolysiloxane of formula 
X(3-a)R3aSi-[R4-SiR32(OSiR32)mOSiR32]n-R4- with another end group of X(3-a)R3aSi or two silicon atom-bonded groups.        
Applicants also argued that one of skill in the art have no objective reason to combine and modify the prior art in such a way as to arrive at Applicant's claimed invention. In addition, the claimed invention is not predictable based on a combination and modification of the prior art.  
In response these arguments are conclusory offering no evidence to support these conclusions.    
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787